Exhibit 10.20

FIRST AMENDMENT, LIMITED CONSENT AND WAIVER TO

CREDIT AGREEMENT

February 17, 2010

Reference is made to that certain Credit Agreement dated as of October 21, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BRINK’S HOME SECURITY HOLDINGS, INC., a Virginia corporation
(the “Borrower”), the Lenders party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and WELLS FARGO BANK, N.A., as syndication agent for the Lenders (in
such capacity, the “Syndication Agent”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrower has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”) dated as of January 18, 2010 by and among Tyco
International Ltd., a corporation limited by shares organized under the laws of
Switzerland (“Tyco”), Barricade Merger Sub, Inc., a Delaware corporation and a
direct wholly owned subsidiary of Tyco (“Barricade”), the Borrower and, for
certain limited purposes, ADT Security Services, Inc., a Delaware corporation
and wholly owned subsidiary of Tyco, subject to the terms and conditions of
which, at the Effective Time (as defined in the Merger Agreement), the Borrower
will merge with and into Barricade and the separate corporate existence of the
Borrower shall thereupon cease.

WHEREAS, pursuant to Sections 5.1(b)(ii), 5.1(b)(v), 5.1(b)(vi) and 5.1(b)(xx)
of the Merger Agreement, the Borrower has agreed to be bound by certain
restrictive covenants (the “Merger Restrictive Covenants”) during the period
from the date of the Merger Agreement and continuing until the earlier of
(i) the termination of the Merger Agreement or (ii) the Effective Time;

WHEREAS, the Borrower requests that the Lenders (i) amend certain provisions of
the Credit Agreement as provided for herein and (ii) acknowledge and consent to
the Borrower’s agreement to abide by the terms and conditions of the Merger
Restrictive Covenants; and

WHEREAS, the Lenders party hereto are willing to grant the requested amendments,
consent and waiver on the terms and conditions set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment to Credit Agreement.

As of the Effective Date (as hereinafter defined) and subject to the covenants,
terms and conditions set forth herein and in reliance upon the representations
and warranties of the Borrower herein contained, the Borrower, the
Administrative Agent and the Required Lenders hereby agree as follows:

(a) Addition of Definition. Section 1.01 of the Credit Agreement shall be, and
it hereby is, amended to add the following definitions in the correct
alphabetical order:

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of January 18, 2010 by and among Tyco International Ltd., a corporation limited
by shares organized under the laws of Switzerland, Barricade Merger Sub, Inc., a
Delaware corporation, the Borrower and ADT Security Services, Inc., a Delaware
corporation.

“Required Merger Agreement Parties” shall mean each party to the Merger
Agreement.



--------------------------------------------------------------------------------

(b) Amendment to Section 4.02. Section 4.02 of the Credit Agreement shall be,
and it hereby is, amended to add the following subsection (f) thereto:

“(f) For so long as the Merger Agreement is in effect, for any Loan (i) that
would result in the sum of the total Revolving Credit Exposures exceeding
$10,000,000 or (ii) to be made at any time the sum of the total Revolving Credit
Exposures exceeds $10,000,000, the Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it that the Required
Merger Agreement Parties have consented to the making of such Loan.”

SECTION 2. Limited Consent and Waiver.

Subject to the terms and conditions set forth herein and in reliance upon the
representations and warranties herein contained, effective as of January 18,
2010, the undersigned Lenders hereby (a) consent, solely for the duration of the
Consent Period, to the Borrower’s agreement to abide by the terms and conditions
of the Merger Restrictive Covenants, as in effect on the date hereof and
(b) waive any Default or Event of Default arising under Section 6.08 of the
Credit Agreement to the extent, and only to the extent, that such Default or
Event of Default resulted or results from the Borrower’s agreement to abide by
the Merger Restrictive Covenants, as in effect on the date hereof. For the
purposes of this Section 2, the term “Consent Period” shall mean the period
beginning on the Effective Date (as hereinafter defined) and ending on the
earliest to occur of (i) the termination of the Merger Agreement, (ii) the
Effective Time (as defined in the Merger Agreement) and (iii) January 14, 2011.

SECTION 3. Representations and Warranties.

To induce the undersigned Lenders to enter into this First Amendment, Limited
Consent and Waiver (this “Amendment”), the Borrower hereby represents and
warrants that at the time of and immediately after the occurrence of the
Effective Date:

(a) except as expressly described herein, there exists no Default or Event of
Default.

(b) all representations and warranties contained in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(c) this Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles of general applicability.

SECTION 4. Governing Law.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

SECTION 5. Counterparts.

This Amendment may be separately executed in counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same agreement.

SECTION 6. Effectiveness.

This Amendment shall become effective on the date (the “Effective Date”) when,
and only when, the Administrative Agent shall have received counterparts of this
Amendment executed and delivered by (i) the Borrower and (ii) the Required
Lenders.



--------------------------------------------------------------------------------

SECTION 7. Effect of Agreement.

Except as expressly agreed herein, all covenants, obligations and agreements of
the Loan Parties contained in the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their terms. Without
limitation of the foregoing, the agreements set forth herein are limited
precisely to the extent set forth herein and shall not be deemed to (i) be a
consent or an agreement to, or waiver or modification of, any other term or
condition of the Credit Agreement, the other Loan Documents or any of the
documents referred to therein, or (ii) except as expressly set forth herein,
prejudice any right or rights which the Administrative Agent and the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement or any of the documents referred to therein. Except as expressly
modified or amended hereby, the terms and provisions of the Credit Agreement,
the other Loan Documents and any other documents or instruments executed in
connection with any of the foregoing, are and shall remain in full force and
effect, and the same are hereby ratified and confirmed by each Loan Party in all
respects. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents. From and after the
effectiveness of this Amendment, each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall refer to the Credit Agreement as amended hereby.

SECTION 8. Headings.

Section headings are for convenience of reference only, and are not part of, and
are not to be taken into consideration in interpreting, this Amendment.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BRINKS HOME SECURITY HOLDINGS, INC.,

a Virginia corporation, as Borrower

By:

 

/s/ Stephen C. Yevich

Name:

  Stephen C. Yevich

Title:

  EVP and CFO

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

By:

 

/s/ Brian McDougal

Name:

  Brian McDougal

Title:

  Vice President  

JP Morgan Chase Bank, N.A.

BANK OF AMERICA, N.A.,
as a Lender

By:

 

/s/ David McCauley

Name:

  David McCauley

Title:

  Senior Vice President

COMPASS BANK,
as a Lender

By:

 

/s/ Stephanie Cox

Name:

  Stephanie Cox

Title:

  Sr. Vice President



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender

By:  

/s/ Debbie Sowards

Name:   Debbie Sowards Title:   Vice President

WELLS FARGO BANK, N.A.,
as a Lender

By:  

/s/ Debbie Sowards

Name:   Debbie Sowards Title:   Vice President